     Daniel J. O’Connor, Jr., Bar No. 010081
 1
     Karen J. Stillwell, Bar No. 022711
 2   Jared M. Scarbrough, Bar No. 022011
     O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
 4   Tempe, Arizona 85284
     daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     jared.scarbrough@occlaw.com
 6
     (602) 241-7000
 7   Attorneys for Defendants
 8                      IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10   Mussalina Muhaymin as Personal             Case No.: 17-cv-04565-PHX-SMB
11   Representative of the Estate of
     Muhammad Abdul Muhaymin Jr.,                 DEFENDANTS’ SUPPLEMENT TO
12                                               MEMORANDUM RE: CONFIDENTIAL
                  Plaintiff,                       DESIGNATION OF DEPOSITION
13
           vs.                                    TRANSCRIPTS AND VIDEOTAPES
14
     City of Phoenix, an Arizona Municipal                          AND
15   Corporation; Antonio Tarango; Officer
16   Oswald Grenier; Officer Kevin                    EXPEDITED MOTION FOR
     McGowan; Officer Jason Hobe; Officer         PROTECTIVE ORDER AND ORDER
17   Ronaldo Canilao; Officer David Head;          TO CEASE/DESIST AND REMOVE
     Officer Susan Heimbinger; Officer James             PUBLIC POSTINGS
18
     Clark; Officer Dennis Lerous; Officer
19   Ryan Nielson; Officer Steven Wong; and         (Assigned to the Honorable Susan M.
     Doe Supervisors 1-5,                                         Brnovich)
20
21                Defendants.

22
           Defendants City of Phoenix, Antonio Tarango, Officer Oswald Grenier, Officer
23
     Kevin McGowan, Officer Jason Hobel, Officer Ronaldo Canilao, Officer David Head,
24
     Officer Susan Heimbigner, Officer James Clark, Officer Dennis Leroux, Officer Ryan
25
     Nielsen and Sgt. Steven Wong (collectively “Phoenix Defendants”) submit this Supplement
26
     to Phoenix Defendants’ Memorandum of Points and Authorities regarding Defendants’
 1   request to designate deposition transcripts and videotapes as confidential pursuant to the
 2   Court’s May 8, 2019 Protective Order and applicable case law.1 Phoenix Defendants also
 3   move the Court, on an expedited basis, for a Protective Order and Order to Plaintiff’s counsel
 4   to remove all public postings related to this matter and immediately cease and desist.
 5                     MEMORANDUM OF POINTS AND AUTHORITIES
 6            Over the last seventy-two hours, Plaintiff’s counsel has made multiple public posts
 7   and comments through social media, and at a minimum, Facebook. Plaintiff’s counsel is
 8   improperly posting materials/videos and prejudicial arguments comparing this litigation to
 9   the recent death of George Floyd in Minneapolis. He is using the public platform, Facebook,
10   to bring this litigation to the public forefront in efforts to create public outrage, incite anger
11   and violence against Phoenix Defendants, and gain national media attention. Finally,
12   Plaintiff’s counsel sent undersigned counsel a “demand to settle,” containing threats and
13   demands to settle or “wait for the inevitable national attention that will leave you wishing you
14   had accepted my overtures.” See May 27, 2020 Correspondence from Plaintiff’s Counsel,
15   attached as Exhibit A and filed under seal.
16            On May 27, 2020, Plaintiff’s counsel posted on Facebook side by side pictures
17   comparing this matter to the recent death of George Floyd and stating that he “represents the
18   family.” See Exhibit B. Plaintiff’s counsel made this post shareable and indicated he will be
19   “posting videos of the incident soon.” See Exhibit B, p. 2. Just today, on May 29, 2020,
20   Plaintiff’s counsel posted an edited video and asserts “Phoenix PD murder of Muhammad
21   Muhaymin for attempting to use a public restroom. No officers fired or charged. I represent
22   his daughter and sister in a wrongful death civil rights law suit.” “Please repost and share.”
23   “This is exactly like the inhumane and violent murder of George Floyd.” See Exhibit C.
24   Both posts have already been shared with additional comments. See, e.g., Exhibit D.
25
26   1
         Phoenix Defendants’ February 18, 2020 Memorandum is reflected at Dkt No. 117; and
         the May 8, 2019 Order of Protection is reflected at Dkt No. 072.

                                                  -2-
 1          These posts are troubling for several reasons. First and foremost, although Mr.
 2   Haytham Faraj is admitted Pro Hac Vice in this matter, by nature of his admission, he is bound
 3   by the Arizona Rules of Professional Conduct. ER 3.6, Rule 42, Ariz. R. Prof. Cond., states:
 4   “(a) A lawyer who is participating or has participated in the investigation or litigation of a
 5   matter shall not make an extrajudicial statement that the lawyer knows or reasonably
 6   should know will be disseminated by means of public communication and will have a
 7   substantial likelihood of materially prejudicing an adjudicative proceeding in the matter.”
 8   (Emphasis added). In addition, ER 4.4, Rule 42, Ariz. R. Prof. Cond., provides “[i]n
 9   representing a client, a lawyer shall not use means that have no substantial purpose other
10   than to embarrass, delay, or burden any other person. ...” (Emphasis added).
11          Local Rule Civ 83.8 provides: “A lawyer or law firm associated with a civil action
12   shall not during its investigation or litigation make or participate in making an extrajudicial
13   statement, other than a quotation from or reference to public records, which a reasonable
14   person would expect to be disseminated by means of public communication, if there is a
15   reasonable likelihood that such dissemination will interfere with a fair trial and which relates
16   to:
            (1) evidence regarding the occurrence or transaction involved;
17
            (2) the character, credibility, or criminal record of a party, witness or prospective
18              witness;
19          (3) the performance or results of any examination or tests or the refusal or failure of a
                party to submit to such;
20
            (4) an opinion as to the merits of the claims or defenses of a party except as required
21              by law or administrative rules; or
22          (5) any other matter reasonably likely to interfere with a fair trial of the action.”
23          These posts indisputably refer to the “evidence regarding the occurrence,” “the
24   character, credibility . . . of a party…,” “the … results of any examination,” “opinion as to the
25   merits of the claims or defenses of a party …” and certainly present matters that are reasonably
26   (and highly) “likely to interfere with a fair trial of the action.” These are not publicly available


                                                   -3-
 1   materials. The only possible purpose for Plaintiff’s counsel’s posts is to “embarrass, delay, or
 2   burden any other person” and to incite public anger against Phoenix Police Department in the
 3   midst of ongoing protests related to George Floyd in Minnesota. See ER 4.4, Rule 42, Ariz.
 4   Prof. R. Cond.; see also Paisley Park Enters., Inc. v. Uptown Prods., 54 F. Supp. 2d 347, 349
 5   (S.D.N.Y. 1999) (“[C]ourts must be vigilant to ensure their processes are not used improperly
 6   for purposes unrelated to their role.”).
 7          Finally, the posts are troubling because they are filled with misrepresentations and
 8   inaccuracies – not just about the encounter and circumstances – but about the public facts of
 9   this matter. For instance, Mr. Faraj claims he “represent[s] his daughter and sister.” This is
10   inaccurate insofar as Plaintiff’s counsel and this Court are aware that Mr. Brian Theut has
11   been appointed to represent Mr. Muhaymin’s daughter, the minor statutory beneficiary, in
12   this matter. Docs. 165, 168. In addition, the edited video is not a public video – this is
13   Plaintiff’s “clip,” which was made and disseminated for purposes of prejudicing the Phoenix
14   Defendants, inciting anger, and interfering with a fair trial.
15          Plaintiff’s counsel is attempting to capitalize on media attention and attempting to
16   pressure Phoenix Defendants into acceding to Plaintiff’s demands, by leveraging public
17   opinion and harassment and there is “no need to add to such palpable concerns for the safety
18   of the Individual Defendants in this case.” Arroyo v. City of Buffalo, 2017 WL 3085835, at
19   *14 (July 20, 2017); see also Milner v. City of New York, 2012 WL 3138110, at *14 (S.D.N.Y.
20   Aug. 2, 2012). None of this is needed for legitimate public policy reasons or litigation needs.
21   See Paisley Park Enters., Inc., 54 F. Supp. 2d at 349.
22   ////
23   ////
24   ////
25   ////
26


                                                  -4-
 1          For these reasons, Phoenix Defendants respectfully request the Court Order that
 2   deposition transcripts and videotapes remain confidential pursuant to its May 8, 2019 Order.
 3   Phoenix Defendants also request that the Court issue an Expedited Protective Order
 4   prohibiting public commenting on this matter and Ordering Plaintiff’s Counsel to remove his
 5   posts immediately.
 6          Dated: May 29, 2020.
 7                                                      O’CONNOR & DYET, P.C.

 8                                                      By:/s/ Karen J. Stillwell
                                                           Daniel J. O’Connor, Jr.
 9                                                         Karen J. Stillwell
10                                                         Jared M. Scarbrough
                                                           Attorneys for Defendants
11
12                                CERTIFICATE OF SERVICE
13          I hereby certify that on May 29, 2020, I electronically filed the foregoing with the
14   Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
15   System.    A Notice of Electronic Filing will be served to the following registered
16   participants:
17    David A. Chami                                 Haytham Faraj
18    PRICE LAW GROUP, APC                           LAW OFFICES OF HAYTHAM FARAJ
      8245 N. 85th Way                               1935 W Belmont Ave.
19    Scottsdale, AZ 85258                           Chicago, IL 60657
20    Attorney for Plaintiff                         Attorney for Plaintiff

21    Brian J. Theut
      Theut, Theut & Theut
22    5150 North 16th Street
23    Phoenix, AZ 85016
      Court Ordered Statutory
24    Representative for Amirah
25    Muhaymin, a minor

26   By: /s/ Kim Penny


                                               -5-
